Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/20/2020 has been entered. Accordingly, claims 1, 3, 11, 13, 21, and 23 have been amended, and claims 2, 6, 12, 14, 22, 26, and 31-32 have been cancelled. Claims 1, 3, 5, 7-11, 13, 15, 17-21, 23, 25, and 27-30 are currently pending.
Claim Rejections Withdrawn
In view of amendments to the claims, the rejections under 35 U.S.C. 112(a), 112(b), and 112(d) have been withdrawn.
Response to Arguments
Applicant's arguments filed 03/20/2020 have been fully considered but they are not persuasive. Regarding claims 1, 11, and 21, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Matsuba is concerned with presenting clear visual information to the practitioners (see paragraph [0074]). In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments for patentability of dependent claims 3, 5, 7-10, 13, 15, 17-20, 23, 25 and 27-30 solely rely on patentability of claims 1, 11, and 21 by virtue of their dependency. In view of examiner's response to arguments and new grounds for rejection, claims 1, 11, and 21 remain rejected, and as such the dependent claims 3, 5, 7-10, 13, 15, 17-20, 23, 25 and 27-30 similarly remain rejected.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3, 5-13, 15-23 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuba et al., (US PG Pub 2012/0195485, hereinafter “Matsuba”) and in further view of Fielden et al., (US PG Pub 2013/0278261, hereinafter “Fielden”).
Regarding claims 1 and 21, Matsuba, drawn to image processing methods and systems for processing MR images of the brain for diagnoses of diseases (see paragraph [0001]) discloses a method that comprises/a computer-readable medium storing instructions (see paragraph [0031]) that, when executed by one or more processors, cause a computer to perform functions that comprise:
acquiring, by a first magnetic resonance imaging (MRI) scan (see Fig. 2. MRI device inputs three different types of scanned images to the processor; see also paragraph [0051]: “ASL-EPI images (B) being low-resolution morphological images and taken by the ASL imaging method, and perfusion weighted images (C) being functional images and taken by the ASL imaging method are inputted from the MRI device.” This is interpreted such that the perfusion weighted images are acquired by MRI, as they are input from the MRI device), perfusion image data corresponding to an area of interest of a subject (see paragraph [0051]: “...perfusion weighted images (C) being functional images and taken by the ASL imaging method are inputted from the MRI device.”);
acquiring, by a second MRI scan different from the first MRI scan (see Fig. 2. MRI device inputs three different types of scanned images to the processor) anatomical image data corresponding to the area of interest of the subject (see paragraph [0051]: “...ASL-EPI images (B) being low-resolution morphological images and taken by the ASL imaging method...are inputted”);
calculating, based on the anatomical image, thresholding to apply to the perfusion image data (see paragraphs [0055]-[0057]: “Next, mask images are produced from the ASL-EPI images by mask production (step 2)... FIG. 4 shows a mask image (B) produced by binarizing the ASL-EPI image (A) on the 
applying the thresholding, comprising the determined filter weights, to the perfusion image data to generate enhanced image data (see paragraph [0059]: “The mask images produced by any of the above methods are applied to the perfusion weighted images, which are functional images, to perform mask processing (step 3).”) associated with at least one physiological activity of the subject in the area of interest (“cerebral parenchyma”; see paragraph [0064]: “By performing the mask processing in the manner described above, i.e., by subjecting an unprocessed perfusion weighted image having blurred circumferential edges shown in FIG. 7(A) to the mask processing using a mask image, a perfusion weighted image including only the extracted region of the cerebral parenchyma can be produced, as shown in FIG. 7(B). Therefore, only the region of the cerebral parenchyma in a perfusion weighted image can be displayed on the display using the result displaying function 14, and an ASL-EPI image can be overlaid on the displayed perfusion weighted image. Therefore, diagnosis-assisting information quite useful for health professionals can be provided.”).
While Matsuba discloses a type of filtering using thresholding, Matsuba is silent with regards to determining a cost function and applying the cost function.
Fielden, drawn to MR image reconstruction and smoothing techniques (see Abstract), teaches determining a cost function and applying the cost function to MR images (see paragraphs [0049]-[0051]), in order to cause smoothing and improved SNR to the images. Fielden further teaches using a differencing matrix within the cost function (see paragraphs [0050]). At the time the invention was 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify Matsuba to include the cost function of Fielden, in order to control the amount of smoothing and SNR improvement within the MR images, as recognized by Fielden.
While Matsuba teaches generating enhanced image data including enhanced perfusion data (see paragraph [0059]: “The mask images produced by any of the above methods are applied to the perfusion weighted images, which are functional images, to perform mask processing (step 3); see also paragraph [0064]: “By performing the mask processing in the manner described above, i.e., by subjecting an unprocessed perfusion weighted image having blurred circumferential edges shown in FIG. 7(A) to the mask processing using a mask image, a perfusion weighted image including only the extracted region of the cerebral parenchyma can be produced, as shown in FIG. 7(B). Therefore, only the region of the cerebral parenchyma in a perfusion weighted image can be displayed on the display using the result displaying function 14, and an ASL-EPI image can be overlaid on the displayed perfusion weighted image. Therefore, diagnosis-assisting information quite useful for health professionals can be provided.”) Matsuba does not explicitly disclose that the enhanced data has an increased signal-to-noise ratio. However, Matsuba teaches the thresholding in order to provide perfusion weighted images that 
Additionally, Matsuba discloses incorporating anatomical boundary information in a regularization term for the perfusion mask processing of the perfusion images (see paragraph [0063]: “The determination of the mask boundaries is a processing for removing vertical and horizontal slices not containing the region of the cerebral parenchyma (the region with a pixel value of 1) from the mask images. In this drawing, the i+1 -th slice that is a first slice containing the region with a pixel value of 1 in a downward direction from the upper edge is determined as a mask boundary, and the first to i-th slices are determined as unnecessary slices and cut away to form mask images shown in FIG. 6(B). On the upper edge, the produced perfusion weighted image contains only the region of the cerebral parenchyma. This procedure is repeated for all the vertical and horizontal directions, and the slices of the perfusion weighted images can thereby be defined only by the remaining slices of the mask images. When the positions of the head in the images are known in advance, the mask boundaries may be which is interpreted as the anatomical edge boundary of the brain.). The skilled artisan would recognize that this information would necessarily be part of the cost function for the modified Matsuba, as modified by Fielden, to control the amount of edge boundary smoothing and signal-to-noise ratio, once modified.

Regarding claim 11, Matsuba discloses a system comprising:
a magnetic resonance imaging (MRI) device (see Fig. 2 and paragraphs [0050]-[0051]);
a memory device and at least one processor 10 coupled to the memory device and the MRI device and storing computer-readable instructions which, when executed by the at least one processor, cause the systm to perform functions that include:
acquiring, by a first magnetic resonance imaging (MRI) scan (see Fig. 2. MRI device inputs three different types of scanned images to the processor; see also paragraph [0051]: “ASL-EPI images (B) being low-resolution morphological images and taken by the ASL imaging method, and perfusion weighted images (C) being functional images and taken by the ASL imaging method are inputted from the MRI device.” This is interpreted such that the perfusion weighted images are acquired by MRI, as they are input from the MRI device) perfusion image data corresponding to an area of interest of a subject, 
acquiring, by a second MRI scan using the MRI device (see Fig. 2. MRI device inputs three different types of scanned images to the processor) anatomical image data corresponding to the area of interest of the subject (see paragraph [0050]: “The user interface 10 has an image inputting function 12 for inputting input images from an MRI device and a result displaying function 14 for displaying the results of program processing performed by the processing unit 20 on a display.”);
calculating, by the at least one processor, based on the anatomical image data, thresholding to apply to the perfusion image data (see paragraphs [0055]-[0057]: “Next, mask images are produced 
applying, by the at least one processor, the thresholding comprising the filter weights, to the perfusion image data to generate enhanced image data (see paragraph [0059]: “The mask images produced by any of the above methods are applied to the perfusion weighted images, which are functional images, to perform mask processing (step 3).”) associated with at least one physiological activity of the subject in the area of interest (“cerebral parenchyma”; see paragraph [0064]: “By performing the mask processing in the manner described above, i.e., by subjecting an unprocessed perfusion weighted image having blurred circumferential edges shown in FIG. 7(A) to the mask processing using a mask image, a perfusion weighted image including only the extracted region of the cerebral parenchyma can be produced, as shown in FIG. 7(B). Therefore, only the region of the cerebral parenchyma in a perfusion weighted image can be displayed on the display using the result displaying function 14, and an ASL-EPI image can be overlaid on the displayed perfusion weighted image. Therefore, diagnosis-assisting information quite useful for health professionals can be provided.”).
While Matsuba discloses a type of filtering using thresholding, Matsuba is silent with regards to calculating a cost function, wherein the cost function comprises a non-local means filter trained using at least a part of the anatomical image data and applying the cost function.
Fielden, drawn to MR image reconstruction and smoothing techniques (see Abstract), teaches determining a cost function and applying the cost function to MR images (see paragraphs [0049]-
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify Matsuba to include the cost function of Fielden, in order to control the amount of smoothing and SNR improvement within the MR images, as recognized by Fielden.
While Matsuba teaches generating enhanced image data including enhanced perfusion data (see paragraph [0059]: “The mask images produced by any of the above methods are applied to the perfusion weighted images, which are functional images, to perform mask processing (step 3); see also paragraph [0064]: “By performing the mask processing in the manner described above, i.e., by subjecting an unprocessed perfusion weighted image having blurred circumferential edges shown in FIG. 7(A) to the mask processing using a mask image, a perfusion weighted image including only the extracted region of the cerebral parenchyma can be produced, as shown in FIG. 7(B). Therefore, only the region of the cerebral parenchyma in a perfusion weighted image can be displayed on the display using the result displaying function 14, and an ASL-EPI image can be overlaid on the displayed perfusion weighted image. Therefore, diagnosis-assisting information quite useful for health professionals can be 
Additionally, Matsuba discloses incorporating anatomical boundary information in a regularization term for the perfusion mask processing of the perfusion images (see paragraph [0063]: “The determination of the mask boundaries is a processing for removing vertical and horizontal slices not containing the region of the cerebral parenchyma (the region with a pixel value of 1) from the mask images. In this drawing, the i+1 -th slice that is a first slice containing the region with a pixel value of 1 in a downward direction from the upper edge is determined as a mask boundary, and the first to i-th slices are determined as unnecessary slices and cut away to form mask images shown in FIG. 6(B). On the upper edge, the produced perfusion weighted image contains only the region of the cerebral parenchyma. This procedure is repeated for all the vertical and horizontal directions, and the slices of which is interpreted as the anatomical edge boundary of the brain.). The skilled artisan would recognize that this information would necessarily be part of the cost function for the modified Matsuba, as modified by Fielden, to control the amount of edge boundary smoothing and signal-to-noise ratio, once modified.

Regarding claims 3, 13, and 23, Matsuba discloses the acquiring of the perfusion image data is performed using arterial spin labeling (ASL) perfusion imaging (see paragraph [0051]: “ASL-EPI images (B) being low-resolution morphological images and taken by the ASL imaging method, and perfusion weighted images (C) being functional images and taken by the ASL imaging method are inputted from the MRI device.” This is interpreted such that the perfusion data and the ASL-EPI date correspond to each other, as the perfusion weighted images are taken by the ASL imaging method).

Regarding claims 5, 15, and 25, Matsuba discloses the enhanced image data has a higher signal-to-noise ratio than an image generated from the perfusion image data by an inverse Fourier transform (see paragraph [0066]: “...low-resolution (abbreviated as Low-Reso. in the figure) perfusion weighted images and low-resolution ASL-EPI images taken by the ASL method are inputted as input images.” See also paragraph [0074]: “According to the present embodiment described above, the perfusion weighted images containing the extracted regions of the cerebral parenchyma can be displayed to be overlaid on the high-resolution MRI morphological images correctly. Therefore, the perfusion weighted images can be displayed together with more clearly displayed cranium regions in position, and more useful information can be provided.”).

Regarding claims 7, 17, and 27, Matsuba is silent with regards to the cost function comprising a differencing matrix. However, Fielden teaches using a differencing matrix within the cost function (see paragraphs [0050], At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the cost function of Matsuba to include the differencing matrix of Fielden in order to control the amount of smoothing and identify boundaries of the image, as recognized by Fielden.

Regarding claims 8, 18, and 28, Matsuba is silent with regards to the perfusion image data having a lower signal-to-noise ratio than the anatomical image data. Fielden teaches MRI proton image data having a higher SNR than the MRI Fluorine 19 image data (see paragraph [0019]: “FIG. 3 depicts images reconstructed using second-nucleus denoising using primary anatomic information with filter weights derived from a high-SNR, high-spatial-information "proton" image, in accordance with some embodiments of the present disclosure.” See also paragraph [0058]: “To pull side information into the algorithm and apply the filter to low-SNR .sup.19F data, which generally does not contain much spatial information, the training step of the filter can first be used on a high-SNR, high-spatial-information proton image. The calculated filter weights can be saved and then can be used to guide the fluorine filter by describing, for any individual patch, which other patches in the fluorine image should be similar and how to combine them.”). At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the SNR of the data of Matsuba to include the specific higher and lower SNRs of Fielden, in order to allow for training and improvement of the algorithm, as recognized by Fielden.

claims 9, 19, and 29, Matsuba discloses the anatomical image data is acquired concurrently with the acquisition of the perfusion image data (see paragraph [0067]: “These images taken by the ASL method and the conventional method are inputted from the head of a single subject. The ASL-EPI images by the former method are taken in the same sequence as that for the perfusion weighted images, and therefore the positions in these images completely match each other. However, the MRI morphological images by the latter method are taken in a sequence continuous with the sequence for the ASL method or in a different sequence, and therefore the positions and angles in the MRI morphological images may be different from those in the ASL-EPI and perfusion weighted images. Therefore, to distinguish the coordinate systems for these images, the coordinate system used in the former method is referred to as an ASL coordinate system or a subject brain coordinate system A (hereinafter may be referred to as a coordinate system A), and the coordinate system used in the latter method is referred to as an MRI coordinate system or a subject brain coordinate system B (hereinafter may be referred to as a coordinate system B).”).

Regarding claims 10, 20, and 30, Matsuba discloses the area of interest comprises at least one area of the brain of the subject and the at least one physiological activity comprises cerebral blood flow (CBF) in the brain of the subject (see paragraph [0010]: “The above-described and other features of the ASL method are summarized as follows:-Perfusion weighted images can be noninvasively obtained without any contrast medium. Morphological images (low-resolution images), together with functional images including PWls and CBFs, are obtained by the ASL method, and the positions in the obtained images completely match each other.”).

Conclusion
Zhao et al., US 9,183,626.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M MCDONALD/Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793